TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00246-CV



      Inland American Round Rock University Oaks Limited Partnership, Appellant

                                                v.

  Cindy North, Individually and d/b/a The Look Salon and as Representative and Heir of
                             Steve North, Deceased, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 12-0653-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION

PER CURIAM

               Appellee provided this Court with notice of her filing for bankruptcy

(In re: Cindy Lee Hagan f/d/b/a North Resource, Inc., f/d/b/a The Look Fashion Salon, Inc., f/k/a

Cindy Lee North, United States Bankruptcy Court, Western District of Texas, Austin Division,

Chapter 7, Cause No. 13-11733). Accordingly, this appeal is stayed. See 11 U.S.C. § 362(a);

Tex. R. App. P. 8.2. Any party may file a motion to reinstate upon the occurrence of an event that

allows the appeal to proceed. See Tex. R. App. P. 8.3(a).



Before Justices Puryear, Rose, and Goodwin

Bankruptcy

Filed: August 15, 2014